Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “(PSUCH)” in line 3.  Applicant is advised to revise the limitation to show “(PUSCH)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is directed to a “computer readable medium.” A “computer readable medium” could be interpreted to include transitory media, such as a signal or data structure. Transitory media is non statutory subject matter under 35 USC 101. See MPEP 2106. In particular, Applicants’ specification at paragraph 00120 and 00123 describes different embodiments of a carrier or signal. Thus, claim 16 is considered to cover non-statutory subject matter under 35 USC 101. The examiner suggests adding “a non-transitory” to the “computer readable medium” to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerramalli et al. (US 2015/0156638; hereinafter Yerramalli).
Regarding claim 1,  Yerramalli shows a method (Figure 14 shows a method performed in part by a UE) for uplink resource mapping, comprising: 
at a terminal device (Figure 2B shows the UE.),
scrambling a reference signal sequence generated based on a predetermined sequence group by a scrambling sequence to obtain another reference signal sequence complementary with the reference signal sequence (Figure 7; Par. 0054; noted the UE may generate reference signals for the resource blocks of the allocated interlaces according to a reference signal sequence. The reference signal sequence may be based on an ordering of the resource blocks for the allocated interlaces within the unlicensed or shared spectrum.  The generated reference signals are complimentary with the reference signal sequence considering that by selecting the reference signal sequence on a per-resource block basis, the reference signals may improve per-resource block narrow band channel estimation by a base station 105.); and
mapping the reference signal sequence and the another reference signal sequence onto a plurality of clusters within an interlace, by spreading the reference signal sequence with a first spreading sequence and spreading the another reference signal sequence with a second spreading sequence complementary with the first spreading sequence (Figure 20; Par. 0014 and 0182-0186; noted in some cases, generating the reference signals includes generating a number of computer generated sequences, and mapping one of the computer generated sequences to one of the resource blocks of the allocated interlaces within the shared spectrum.  The resource element mapping module 2035 may be used to map a plurality of resource element positions in a subframe ( e.g., an uplink subframe) to a plurality of DM-RS transmissions over the second spectrum, where at least one of the DM-RS transmissions may be multiplexed with at least one data transmission during at least one FDMA symbol (e.g., an SC-FDMA symbol) of the subframe, as described, for example, with reference to FIG. 19. In some cases, the resource element mapping module 2035 may distribute the plurality of DM-RS transmissions across a plurality of FDMA symbols (e.g., all but two of the FDMA symbols) of the subframe. In some cases, the resource element mapping module 2035 may distribute the plurality of DM-RS transmissions in a plurality of resource element groups, with each resource element group including multiple contiguous ones of the resource element positions (e.g., multiple contiguous
resource elements in the time domain or the frequency domain).),
	wherein the reference signal sequence and the another reference signal sequence are respectively mapped onto a first part and a second part of the plurality of clusters within the
interlace (Figure 16; Par. 0013, 0167; noted the shared spectrum may include a plurality of RBs associated with at least one unallocated interlace, and the reference signal generation module 1740 may generate the reference signals for the RBs by mapping reference signal symbols from the reference signal sequence to the RBs of the allocated interlaces and the at least one unallocated interlace according to frequency, and by puncturing the reference signal sequence to determine a subset of reference signal symbols mapped to the RBs of the allocated interlaces, such that the reference signal generated for each RB of the allocated interlaces includes the reference signal symbol mapped to that RB.)	.
Regarding claim 2, Yerramalli shows wherein the first spreading sequence and the second spreading sequence are two predetermined spreading sequences (Figure 7; Par. 0095; noted the permutation generation module 735 may in some cases generate the plurality of different permutations of the stream by multiplying the stream by a multiplier derived from at least one pseudo-random sequence (i.e. spreading sequence).  The pseudo-random sequence may be known to both the apparatus 715).  
Regarding claim 15, Yerramalli shows a terminal device (Figure 2B; shows a UE.), comprising: at least one processor; and at least one memory coupled with the at least one processor; the at least one memory having computer program codes therein are configured to, when executed on the at least one processor (Par. 0198; noted UE includes instructions stored in memory and executed by a processor to perform the disclosed method.), cause the terminal device at least to perform the method of claim 1.
Regarding claim 16, Yerramalli  shows a computer readable medium having a computer program stored thereon which, when executed by at least one processor of a device (Figure 2B; Par. 0198; noted UE includes instructions stored in memory and executed by a processor to perform the disclosed method.), causes the device to perform the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view Yang et al. (US 2019/0288817; hereinafter Yang).

Regarding claim 3, Yerramalli shows all the elements including the first and second spreading sequence, as discussed above.  Yerramalli does not specifically show spreading sequences are determined from a spreading sequence table based on a sequence index of the reference signal sequence.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yang.  Specifically, Yang shows spreading sequences are determined from a spreading sequence table based on a sequence index of the reference signal sequence (Par. 0089-0098; Table 4; noted spreading sequences determined based on spreading sequence of Table 4.).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Yang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Yang, in order to provide motivation for allowing a wireless signal may be transmitted and received efficiently in a wireless communication system (Par. 0013 of Yang).
Regarding claim 7, Yerramalli shows all of the elements including the first and second spreading sequence, as discussed above.  Yerramalli does not specifically show spreading sequences are determined based on a first basic spreading sequence and a second basic spreading sequence.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yang.  Specifically, Yang shows spreading sequences are determined based on a first basic spreading sequence and a second basic spreading sequence (Par. 0087-0089; Table 4; noted RS sequences are determined based in part on the cyclic shifting of a base sequence as given by Eq. 4.  This equation allows for generation of a plurality of RS sequences from different cyclic shifted base sequences.).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Yang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Yang, in order to provide motivation for allowing a wireless signal may be transmitted and received efficiently in a wireless communication system (Par. 0013 of Yang).
Regarding claim 12, Yerramalli shows mapping a one-RB Physical Uplink Control Channel (PUCCH) onto a plurality of clusters within an interlace by spreading the one-RB PUCCH with a third spreading sequence.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yang.  Specifically, Yang shows mapping a one-RB Physical Uplink Control Channel (PUCCH) onto a plurality of clusters within an interlace by spreading the one-RB PUCCH with a third spreading sequence (Figure 9; Par. 0108; Tables 6-7; noted the UE transmits ACK/NACK signals through different resources that include different Cyclic Shifts (CSs) (frequency-domain code) of a Computer Generated-Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code). If the number of CSs is 6 and the number of OCs is 3, a total of 18 UEs may be multiplexed in the same Physical Resource Block (PRB) based on a single antenna. RS signal of each UE is also transmitted through different resources that include different cyclic shifts of a CG-CAZAC sequence and orthogonal cover codes w0, w1 and w2.).).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Yang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Yang, in order to provide motivation for allowing a wireless signal may be transmitted and received efficiently in a wireless communication system (Par. 0013 of Yang).
Regarding claim 14, Yerramalli shows all of the elements except performing a first Discrete Fourier Transformation (DFT) for a first number of clusters within an interlace on the Physical Uplink Shared Channel (PSUCH) to obtain a first DFT result; performing a second DFT for a second number of clusters within the interlace to obtain a second DFT result; combining the first DFT result and the second DFT result to obtain a final DFT result for the plurality of clusters within the interlace.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yang.  Specifically, Yang shows performing a first Discrete Fourier Transformation (DFT) for a first number of clusters within an interlace on the Physical Uplink Shared Channel (PSUCH) to obtain a first DFT result; performing a second DFT for a second number of clusters within the interlace to obtain a second DFT result; combining the first DFT result and the second DFT result to obtain a final DFT result for the plurality of clusters within the interlace (Figure 9; Par. 0108; Tables 6-7; noted the UE transmits ACK/NACK signals through different resources that include different Cyclic Shifts (CSs) (frequency-domain code) of a Computer Generated-Constant Amplitude Zero Auto Correlation (CG-CAZAC) sequence and an Orthogonal Cover (OC) or Orthogonal Cover Code (OCC) (a time-domain spreading code). The OC includes, for example, a Walsh/DFT orthogonal code. If the number of CSs is 6 and the number of OCs is 3, a total of 18 UEs may be multiplexed in the same Physical Resource Block (PRB) based on a single antenna. OC sequences w0, w1, w2 and w3 are applicable to a random time domain (after FFT modulation) or to a random frequency domain (before FFT modulation). RS signal of each UE is also transmitted through different resources that include different cyclic shifts of a CG-CAZAC sequence and orthogonal cover codes w0, w1 and w2.).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Yang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Yang, in order to provide motivation for allowing a wireless signal may be transmitted and received efficiently in a wireless communication system (Par. 0013 of Yang).
Claim(s) 3, 7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view Nayeb Nazar et al. (US 2019/0306852; hereinafter Nayeb Nazar).

Regarding claim 8, Yerramalli shows all of the elements except wherein the first basic spreading sequence and the second basic spreading sequence are a first spreading sequence and a second spreading sequence for a system bandwidth of 20 MHz.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nayeb Nazar.  Specifically, Nayeb Nazar shows wherein the first basic spreading sequence and the second basic spreading sequence are a first spreading sequence and a second spreading sequence for a system bandwidth of 20 MHz (Par. 0060, 0101-0102; noted disclosed invention also determines spreading sequences which utilizes complimentary pair of spreading sequences.  The system has ab operating bandwidth of system includes at least 20 MHz.).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Nayeb Nazar, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Nayeb Nazar, in order to provide motivation to reduce latency in transmissions while maintaining performance (Par. 0121 of Nayeb Nazar).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view Li (US 2018/0132229; hereinafter Li).

Regarding claim 13, Yerramalli shows all of the elements except mapping a one-RB Physical Uplink Control Channel (PUCCH) onto a plurality of clusters within an interlace by performing a rate matching on the one-RB PUCCH.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Li.  Specifically, Li shows mapping a one-RB Physical Uplink Control Channel (PUCCH) onto a plurality of clusters within an interlace by performing a rate matching on the one-RB PUCCH (Par. 0062; noted when the short PUCCH and the PUSCH are multiplexed in overlapping PRBs or REs, RE mapping schemes should be further considered. For example, processor 612 may be configured to perform rate-matching for the PUSCH to avoid an overlapping PRB when the short PUCCH and the PUSCH are multiplexed in the overlapping PRB. Since the short PUCCH may be more important than the PUSCH, when performing rate-matching for the PUSCH, processor 612 may be configured not to schedule the data bits of the PUSCH in the time-frequency region of the short PUCCH (i.e., the overlapping PRB).).
In view of the above, having the system of Yerramalli, then given the well-established teaching of Li, it would have been obvious before the effective filing date of the claimed invention to modify the system of Yerramalli as taught by Li, in order to provide motivation to provide proper short PUCCH transmission mechanisms for the UE to transmit the UCI in an efficient way and in a flexible way (Par. 0006 of Li).


Allowable Subject Matter
Claims 4-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner submits that none of the prior art references cited in this action teaches the claimed subject matter as specifically presented in the dependent claims shown above.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210203448 A1 - relates to the field of communications, for example, to a signal sending method and apparatus.
US 20190173704 A1 - relates to communications and, in particular, to a method and apparatus for sending information.
US 20190149379 A1 – relates to technology for a user equipment (UE) configured for communication of sounding reference signal (SRS) resources.
US 20130294353 A1 - relates to a wireless communication system, and more particularly to a method and apparatus for transmitting control information in a wireless communication system which can support carrier aggregation (CA).
US 20130176841 A1 - relates to cellular telecommunication systems, and especially to method and apparatus for receiving PUCCH (Physical Uplink Control Channel) in LTE (Long Term Evolution) base-stations.
US 20100034312 A1 - relates to wireless cellular communication, and in particular to multiple input multiple output (MIMO) transmission in orthogonal and single carrier frequency division multiple access (OFDMA) (SC-FDMA) systems.
US 20090175159 A1 - relates to wireless cellular communication, and in particular to transmission of scheduling request indicator signals in orthogonal frequency division multiple access (OFDMA), DFT-spread OFDMA, and single carrier frequency division multiple access (SC-FDMA) systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413